Citation Nr: 0115802	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
A hearing was held before the RO in May 2000.


FINDINGS OF FACT

1. The veteran has submitted no evidence that he suffers from 
a left knee disability.

2. The veteran has submitted no evidence linking any left 
knee disability to any injury he suffered in service.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), the Board initially notes that the 
VCAA would not be applicable in this case, as, for the 
reasons listed below, the Board finds that there is no 
reasonable possibility that any further assistance to the 
claimant will aid in substantiating the claim.  However, even 
if the VCAA were considered applicable to this case, by 
virtue of the rating decision, Statement of the Case, and 
Supplemental Statement of Case issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information and medical evidence necessary to 
substantiate the claims.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Indeed, it appears that all evidence identified by 
the veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained numerous VA medical 
records and evaluation reports.  Further, the veteran's 
service medical records were obtained and associated with the 
claims folder, and such records appear to be intact.  Also, 
the veteran was afforded a hearing before the RO in May 2000.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C. 
§ 5103A, 5107).

The veteran and his representative contend that service 
connection is warranted for a left knee disability.  
Specifically, the veteran contends that he suffered a left 
knee injury during a motor vehicle accident that occurred 
while the veteran was on active duty, in September 1987.  The 
veteran is service connected for multiple other injuries 
relating to this accident.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).

Initially, the Board notes that the veteran's service medical 
records are entirely negative for any complaint or treatment 
the veteran ever received for a left knee problem while in 
service.  There are numerous medical records in the veteran's 
claims folder relating to the veteran's motor vehicle 
accident of September 1987, and while several of these 
records do indicate that the veteran received some minor 
abrasions over his tibias bilaterally in that accident, none 
of these records indicate that either of the veteran's knees 
was injured in any other way.  Although the records of that 
accident go into great detail concerning the veteran's wrist 
fracture, cervical spine sprain, head injuries, and abdominal 
injuries, and also mention the teeth cracks the veteran 
sustained, again, no mention is made of any injury the 
veteran suffered to either of his knees during that accident, 
other than minor abrasions.

Further, although the veteran was treated in September 1986 
in service for right knee pain, the veteran was never treated 
at any time in service, to include any time in service after 
the accident, for any left knee condition.

Moreover, there are no medical records, other than the report 
of a VA examination, in the veteran's claims file that 
indicate that the veteran was ever seen or treated for any 
left knee condition.  Although the veteran's representative 
argues, in his statement dated May 2001, that the veteran did 
not seek treatment for his left knee due to the fact that he 
was self employed, had no insurance, and had greater 
disabilities, the Board notes that there are medical records, 
dated April 1998, which indicate that the veteran was seen 
for right knee pain, which he had since a twisting accident 
in 1995.  Furthermore, there are several records from 1999 
and 2000 that show that the veteran was seen at the VA 
several times during this period for various service and non-
service connected disabilities.

The report of a VA examination dated February 1999 indicates 
that the veteran reported that he was told by a health care 
professional that his knee was jammed at the time of his 
motor vehicle accident in September 1987.  The veteran 
indicated that he had pain on the knees all the time, worse 
in the right knee.  The veteran also reported limitation of 
motion and pain in the legs.

Upon examination, the veteran had an active range of motion 
in the left knee from 0 to 146 degrees.  There was no 
ligament instability or tenderness on the left knee.  
Mcmurray test was negative on the left knee.  The examiner's 
impression was that the veteran's left knee was unremarkable, 
with a history of knee pain and a motor vehicle accident.

The veteran had a hearing before the RO in May 2000.  The 
veteran indicated during that hearing that he hurt his left 
knee in the September 1987 motor vehicle accident, when his 
knee jammed against the dashboard of his vehicle.  The 
veteran indicated that his knee had chronic pain, and did not 
have the strength or endurance it should.  The veteran 
reported that, seven or eight times a month, he would go to 
sleep with ice on his knee.  The veteran indicated that his 
knee problem severely limited his ability to do work, such as 
going up a ladder and carrying heavy objects.  The veteran 
indicated that he took ibuprofen twice a month for his left 
knee.

Again the Board notes that "service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service"  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In this case, there has been no 
evidence presented, other than the veteran's testimony, which 
indicates that the veteran suffers from any left knee 
disability.  Although the veteran reported pain in his left 
knee, the report of his VA examination indicated that his 
range of motion was 0-146 degrees, and that the left knee was 
unremarkable.  Without evidence of the existence of a left 
knee disability, the veteran's claim cannot be maintained.

Furthermore, there has been no evidence submitted that would 
link any left knee disability of the veteran's to any injury 
incurred in service.  Although the veteran has consistently 
reported, during his VA examination and his hearing 
testimony, that he hurt both his knees in the September 1987 
motor vehicle accident, contemporaneous medical records 
concerning that accident, as noted above, contain no mention 
of the veteran receiving any injury to his knees other than 
minor abrasions.

The Board does not doubt the sincerity of the veteran, and 
the fact that he was seriously injured in the September 1987 
motor vehicle accident, which is reflected in the multiple 
disabilities he suffered in that accident, for which he has 
already been service connected.  However, the Board does note 
that it appears that the veteran does not have an entirely 
clear recollection of the details of his accident.  In this 
regard, the Board notes that the veteran, in a February 1999 
PTSD VA examination, indicated that, after his accident, he 
was unconscious for several days, was clinically dead for one 
minute, and was hospitalized for about a month.  The veteran 
further indicated, in his hearing testimony of May 2000, that 
he was unconscious as a result of his accident for a week to 
a week and a half.  The Board notes, however, that medical 
records contemporaneous with the accident, although 
indicating that the veteran appeared confused, and somewhat 
drowsy, indicate that the veteran was conscious when admitted 
to the hospital, and in fact at that time denied ever losing 
consciousness as a result of the accident.  Further, the 
report of discharge of the veteran from Lawrence and Memorial 
Hospital dated October 1987 indicates that the veteran was an 
inpatient from September 29, 1987, to October 8, 1987, a 
period of nine days, not one month.  At any rate, the Board 
finds the contemporaneous medical records of the veteran's 
accident to be a more accurate indicator of the injuries that 
the veteran sustained during the accident, than his 
recollections over 10 years later, and, as noted above, those 
records contain no mention of any knee injury the veteran 
sustained during that accident.

With no evidence of a current knee disability, and no 
evidence linking any knee disability to any incident or 
injury in service, the Board finds that the veteran's claim 
cannot be maintained, and must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

